Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-20-00373-CV

                                        Sarah Friend NEUTZE,
                                               Appellant

                                                 v.

           TEXAS FARMERS INSURANCE COMPANY and James ‘Doug’ Wasson, II,
                                  Appellee

                     From the 38th Judicial District Court, Uvalde County, Texas
                                Trial Court No. 2016-02-30997-CV
                        Honorable Camile Glasscock Dubose, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 21, 2021

AFFIRMED

           This dispute concerns multi-district litigation (MDL) pretrial rulings involving Sarah

Friend Neutze’s homeowner’s insurance policy with Texas Farmers Insurance Company

(Farmers). In accord with the jury’s verdict, the trial court entered a take nothing judgment. Neutze

asserts that the MDL court’s pretrial rulings, predicated on its interpretation of the insurance

policy, resulted in the erroneous exclusion of evidence at trial. We affirm.
                                                                                     04-20-00373-CV


                                            BACKGROUND

        In 2013, Farmers issued a homeowner’s insurance policy to Neutze. On June 12, 2014, a

tornado resulted in significant damage to Neutze’s property, and Neutze submitted a claim.

Farmers inspected Neutze’s property and agreed the loss was covered. Prior to litigation, Neutze

asserted that Farmers had delayed payments to her, leaving her property vulnerable to additional

damage, and that Farmers did not pay all sums owing under the policy, preventing her from making

all necessary repairs. Farmers maintained it paid Neutze properly under the policy. Because of

these differences, Farmers and Neutze could not agree on the amount owed under the policy.

        On February 1, 2016, Neutze filed suit alleging breach of contract, violations of the Texas

Insurance Code, violation of the Texas Deceptive Trade Practices Act, and breach of the duty of

good faith and fair dealing.

        On June 20, 2016, Neutze’s case was transferred to a MDL panel for pretrial proceedings.

Over three years later, on September 13, 2019, Farmers filed a request for pretrial rulings from the

MDL panel. On September 20, 2019, a pretrial conference was heard by the presiding MDL panel

judge, and on September 23, 2019, an order was issued determining certain pretrial issues and

remanding the case to the district court for trial.

        After remand, Neutze sought and obtained a trial continuance while she pursued mandamus

relief from this court and the Texas Supreme Court. All mandamus relief was denied, and trial was

reset to February 2020. No record was taken of the trial other than an offer of proof. The record

does not contain any objections to the charge submitted to the jury, and Neutze does not complain

of charge error on appeal. After deliberations, all twelve jurors answered “no” for each cause of

action submitted, and the trial court entered a take nothing judgment. On appeal, Neutze filed a

motion to supplement the record with additional deposition testimony not considered below. We

address this motion before considering the appeal.


                                                  -2-
                                                                                     04-20-00373-CV


                                MOTION TO SUPPLEMENT RECORD

       On February 4, 2021, Neutze filed in this court a motion to supplement the record pursuant

to Texas Rule of Appellate Procedure 38.7, asserting that justice requires supplementation of the

record with additional deposition testimony. But see TEX. R. APP. P. 38.7 (authorizing amendment

and supplementation of briefs). The deposition testimony tendered by Neutze for the first time on

appeal is improper because it was not before the trial court. BNSF Ry. Co. v. Wipff, 408 S.W.3d

662, 666–67 (Tex. App.—Fort Worth 2013, no pet.); see also Johnson By Johnson v. Li, 762

S.W.2d 307, 310 (Tex. App.—Fort Worth 1988, writ denied) (“For us to consider evidence for the

first time, never presented to the trial court, would effectively convert this Court into a court of

original, not appellate, jurisdiction.”). Therefore, we deny Neutze’s motion to supplement and now

turn to the appeal.

                                       STANDARD OF REVIEW

       On appeal, Neutze asserts the erroneous exclusion of testimony resulted in rendition of an

improper judgment. We review exclusion of evidence for abuse of discretion. In re J.P.B., 180

S.W.3d 570, 575 (Tex.2005); Singh v. Payan, 04-17-00111-CV, 2018 WL 4096402, at *1–2 (Tex.

App.—San Antonio Aug. 29, 2018, no pet.) (citing Gammill v. Jack Williams Chevrolet, Inc., 972

S.W.2d 713, 718 (Tex. 1998)). A trial court abuses its discretion where it acts without reference to

guiding principles or rules. Singh, 2018 WL 4096402, at *1 (citing Enbridge Pipelines (E. Tex.)

L.P. v. Avinger Timber, LLC, 386 S.W.3d 256, 262 (Tex. 2012)). The trial court’s ruling must be

upheld if there is any legitimate basis in the record to support the ruling. Id.

       To obtain a reversal of a judgment based on the erroneous exclusion of evidence, an

appellant must show (1) the trial court’s ruling was in error, and (2) the error probably caused the

rendition of an improper judgment. TEX. R. APP. P. 44.1(a)(1); G & H Towing Co. v. Magee, 347

S.W.3d 293, 297 (Tex. 2011); Interstate Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex.


                                                 -3-
                                                                                       04-20-00373-CV


2001); Singh, 2018 WL 4096402, at *1. To show harm, the excluded evidence must be controlling

on a material issue and not cumulative of other evidence. Singh, 2018 WL 4096402, at *1.

                                             ANALYSIS

        Parties may waive their right to a record. See TEX. R. APP. P. 13.1(a); Asemota v. E & R

Generation Footwear Corp., 01-10-00044-CV, 2011 WL 5428966, at *1 (Tex. App.—Houston

[1st Dist.] Nov. 10, 2011, no pet.). Absent a record of trial proceedings, we must presume that

sufficient evidence supports the trial court’s judgment. Bennett v. Cochran, 96 S.W.3d 227, 230

(Tex. 2002); Asemota, 2011 WL 5428966, at *2 (citing Simon v. York Crane & Rigging Co., 739

S.W.2d 793, 795 (Tex.1987) (holding that absent record, reviewing court must presume that

evidence before trial court was adequate to support decision)). Neutze apparently waived her right

to a trial record.

        Assuming without deciding Neutze could show error, because there is no record of trial

proceedings, she cannot show harm. The record does not reflect an objection by Neutze to the lack

of a record, and Neutze does not complain over the lack of a record on appeal. See Reyes v. Credit

Based Asset Servicing & Securitization, 190 S.W.3d 736, 740 (Tex. App.—San Antonio 2005, no

pet.) (“[I]n order to preserve the error for appeal, a party has the burden of objecting to the court

reporter’s failure to record the proceedings.”). The only record before us is Neutze’s offer of proof.

Absent a record of trial proceedings, we cannot assess whether the exclusion of evidence

constituted harmful reversible error. See Singh, 2018 WL 4096402, at *2; TEX. R. APP.

P. 44.1(a)(1). We do not know who was called at trial, what they testified to, what evidence was

admitted, or whether the complained-over exclusions would be cumulative of other evidence

presented to the jury. See Singh, 2018 WL 4096402, at *1 (noting excluded evidence must not be




                                                 -4-
                                                                                  04-20-00373-CV


cumulative of other evidence to show harm). Neutze’s failure to secure a record is dispositive of

all issues. Finding no harm, we affirm the trial court’s judgment.

                                                 Lori I. Valenzuela, Justice




                                               -5-